Citation Nr: 0505685	
Decision Date: 03/01/05    Archive Date: 03/15/05

DOCKET NO.  02-00 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Officer 
Center
in Togus, Maine


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. B. Redman, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to June 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Togus, Maine.

When this case was last before the Board in October 2003, it 
was remanded for additional actions.


FINDING OF FACT

The veteran's tinnitus is not unusual or exceptional.


CONCLUSION OF LAW

The veteran's service-connected tinnitus is properly 
evaluated as 10 percent disabling.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R.  §§ 4.14, 4.25, 4.85, 4.86, 4.87, Diagnostic 
Code 6260 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Subsequent to the filing of the appellant's claim, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law and 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  In addition, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in his possession that pertains to the claim.  

As explained below, the veteran is currently receiving the 
maximum possible schedular evaluation for tinnitus.  
Therefore, there is no additional evidence or information 
that could be obtained to substantiate a claim for a higher 
evaluation on a schedular basis.  It was for this reason that 
the Board remanded the case with instructions to provide the 
veteran with the required notice in response to a claim for a 
higher evaluation on an extra-schedular basis.  Through a 
letter dated in March 2004 and a supplemental statement of 
the case issued in October 2004, the veteran was informed of 
the assistance that VA would provide to obtain evidence on 
his behalf and the requirements for a higher evaluation on an 
extra-schedular basis.  He was informed that he should either 
submit evidence showing that the disability warrants a higher 
evaluation on an extra-schedular evaluation or provide the 
identifying information and authorization necessary for the 
RO to obtain such evidence on his behalf.  Therefore, to this 
extent, the Board is satisfied that VA has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  In 
addition, the veteran has been afforded an appropriate VA 
examination.  Neither the veteran nor his representative has 
identified any outstanding evidence or information that could 
be obtained to substantiate a claim for a higher evaluation 
on an extra-schedular basis.  The Board is also unaware of 
any such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist provisions of the VCAA and the implementing 
regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

In this case, the RO readjudicated the veteran's claim for an 
increased initial evaluation for tinnitus on a de novo basis 
following compliance with the notice requirements of the VCAA 
and the implementing regulations.  There is no indication or 
reason to believe that its decision would have been different 
had the claim not been previously adjudicated.  In sum, the 
Board is satisfied that the RO properly processed the claim 
following compliance with the notice requirements of the VCAA 
and the implementing regulations.   

Factual Background

In an April 1997 rating decision, the RO granted service 
connection for bilateral hearing loss with tinnitus, and 
assigned a noncompensable rating, effective July 1, 1996.  

The report of a June 1998 VA examination states that the 
veteran has bilateral tinnitus, which was described as 
constant, high-pitched, and bothersome.

A June 1998 VA progress note states that the veteran reported 
constant, high-pitched tinnitus in both ears.

In an April 2001 rating decision the RO determined that a 
clear and unmistakable error existed in the April 1997 rating 
decision, for the failure to assign a separate compensable 
evaluation for tinnitus.  A separate 10 percent rating was 
therefore assigned for tinnitus under Diagnostic Code 6260, 
effective July 1, 1996.

In September 2001, the veteran submitted a notice of 
disagreement, which states that the current version of 
Diagnostic Code 6260 is ambiguous in that it does not specify 
whether tinnitus has to be present in both ears or whether 
tinnitus in either ear alone will warrant the 10 percent 
rating.  

Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  The diagnostic code that 
addresses tinnitus was amended effective June 10, 1999 and 
again effective June 13, 2003.

Under the rating criteria in effect prior to June 10, 1999 
(former rating criteria), Diagnostic Code 6260 provided that 
if the tinnitus was shown to be persistent as a symptom of 
head injury, concussion, or acoustic trauma, a maximum 10 
percent evaluation was warranted.  38 C.F.R. § 4.87a, 
Diagnostic Code 6260 (1998).  Under the rating criteria in 
effect from June 10, 1999, to June 12, 2003 (interim rating 
criteria), Diagnostic Code 6260 provided that if the tinnitus 
was shown to be recurrent, a maximum 10 percent evaluation 
was warranted.  It was followed by a note stating that a 
separate evaluation for tinnitus may be combined with an 
evaluation under Diagnostic Codes 6100, 6200, 6204, or other 
diagnostic code, except when tinnitus supports an evaluation 
under one of those diagnostic codes.  38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2002).  

In May 2003, the VA General Counsel issued VAOPGCPREC 2-03 
(2003), holding that Diagnostic Code 6260, as in effect prior 
to a June 1999 amendment, and as amended in June 1999, 
authorized (no more than) a single 10 percent disability 
rating for tinnitus, regardless of whether the tinnitus is 
perceived as unilateral, bilateral, or in the head.  
According to this precedent opinion of the General Counsel, 
separate ratings for tinnitus for each ear could not be 
assigned under Diagnostic Code 6260 or any other diagnostic 
code of the Rating Schedule.  As previously noted in the 
December 2003 remand, the Board is bound by this precedent 
opinion of the VA General Counsel.  See 38 U.S.C.A. § 7104(c) 
(West 2002); 38 C.F.R. §§ 19.5, 20.101(a) (2004).  

Under the criteria in effect from June 13, 2003 (revised 
rating criteria), recurrent tinnitus warrants a 10 percent 
evaluation.  Note (1) following Diagnostic Code 6260 states 
that a separate evaluation for tinnitus may be combined with 
an evaluation under Diagnostic Code 6100, 6200, 6204, or 
other diagnostic code, except when tinnitus supports an 
evaluation under one of those diagnostic codes.  Note (2) 
provides that only a single evaluation for  recurrent 
tinnitus will be assigned, whether the sound is perceived in 
one ear, both ears, or in the head.  Note (3) states that 
objective tinnitus (in which the sound is audible to other 
people and has a definable cause that may or may not be 
pathologic) is not to be evaluated under Diagnostic Code 6260 
but is to be evaluated as part of any underlying condition 
causing it.  38 C.F.R. § 4.87, Diagnostic Code 6260 (2004).  

Thus, it is clear that under all versions of the schedular 
criteria, the veteran is not entitled to more than one 10 
percent evaluation for tinnitus. 

Finally, although not argued by the veteran or his 
representative, the Board has considered whether the case 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration under 38 
C.F.R. § 3.321(b)(1).  The record does not reflect that the 
veteran has required hospitalization for tinnitus or that the 
manifestations of this disability are in excess of those 
contemplated by the schedular criteria.  In addition, there 
is no other indication in the record that the average 
industrial impairment from the tinnitus would be in excess of 
that contemplated by the assigned rating.  Therefore, 
referral of this case for extra-schedular consideration is 
not in order.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for tinnitus is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


